Case 18-05591        Doc 43     Filed 03/11/19     Entered 03/11/19 15:46:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 05591
         Aaliyah Muhammad

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05591             Doc 43   Filed 03/11/19    Entered 03/11/19 15:46:50               Desc         Page 2
                                                    of 3



 Receipts:

          Total paid by or on behalf of the debtor               $3,000.00
          Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $3,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $1,950.94
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                         $135.00
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,085.94

 Attorney fees paid and disclosed by debtor:                  $500.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim           Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted        Allowed        Paid         Paid
 Acceptance Now                    Unsecured           0.00           NA             NA            0.00       0.00
 Chicago Finance Center            Secured       12,833.00     12,873.39       12,873.39        914.06        0.00
 City of Chicago                   Unsecured      1,500.00            NA             NA            0.00       0.00
 Convergent Outsourcing            Unsecured         909.00           NA             NA            0.00       0.00
 Cook County Treasurer             Secured       22,000.00            NA       22,000.00           0.00       0.00
 Cook County Treasurer             Unsecured           0.00           NA             NA            0.00       0.00
 Credence Resource Mana            Unsecured      1,364.00            NA             NA            0.00       0.00
 Enhanced Recovery Co L            Unsecured         606.00           NA             NA            0.00       0.00
 Illinois Title Loans              Secured        1,100.00            NA        1,100.00           0.00       0.00
 Midland Funding                   Unsecured         396.00           NA             NA            0.00       0.00
 National Credit System            Unsecured      3,087.00            NA             NA            0.00       0.00
 OCWEN                             Unsecured           0.00           NA             NA            0.00       0.00
 Ocwen Loan Servicing I            Unsecured           0.00           NA             NA            0.00       0.00
 Perfection Collection             Unsecured      1,407.00            NA             NA            0.00       0.00
 PNC Bank                          Unsecured           0.00           NA             NA            0.00       0.00
 Receivables Performanc            Unsecured         214.00           NA             NA            0.00       0.00
 Village of Dolton                 Unsecured         200.00           NA             NA            0.00       0.00
 Village of Dolton                 Secured        3,100.00            NA        3,100.00           0.00       0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-05591        Doc 43      Filed 03/11/19     Entered 03/11/19 15:46:50             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $12,873.39            $914.06              $0.00
       All Other Secured                                 $26,200.00              $0.00              $0.00
 TOTAL SECURED:                                          $39,073.39            $914.06              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,085.94
         Disbursements to Creditors                               $914.06

 TOTAL DISBURSEMENTS :                                                                       $3,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
